DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 NATIONAL SURGICAL CENTERS OF AMERICA, LLC and PROSPIRA
                     FLORIDA, LLC,
                       Appellants,

                                     v.

                          DENISE HARTSOOK,
                               Appellee.

                               No. 4D18-1650

                           [December 13, 2018]

  Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Janet Croom, Judge; L.T. Case No.
562017CA001807.

   Mark E. Zelek, Dalisi O. Carrasco and Carlotta J. Roos of Morgan, Lewis
& Bockius LLP, Miami, for appellants.

   Cathleen Scott of Scott Wagner & Associates, P.A., Jupiter, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.